Citation Nr: 0403607	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-09 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty service from January 1942 to June 
1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied service connection for the 
cause of the veteran's death, dependency and indemnity 
compensation benefits, educational assistance benefits under 
Chapter 35, and accrued benefits.  The appellant limited her 
appeal to the issue of service connection for the cause of 
the veteran's death.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran died in December 2001.  According to the 
Certificate of Death, the immediate cause of death was renal 
failure due to or a consequence of hypertension due to or a 
consequence of diabetes.

In support of her claim, the appellant submitted 2 private 
physicians' statements.  These physicians indicated that the 
veteran's service-connected neuropsychiatric disorder caused 
and/or worsened the veteran's hypertension, which in turn 
played a role in his death.  

In August 2002, a VA medical opinion was obtained.  The 
examiner reviewed the record before rendering an opinion.  
The examiner opined, in pertinent part, that there was no 
clinical evidence that established chronic anxiety as a cause 
of hypertension.

One of the private physicians in particular indicated that 
the veteran's hypertension was worsened, not caused, by the 
veteran's service-connected neuropsychiatric disorder.  The 
examiner did not address whether the veteran's hypertension 
was in his opinion worsened by his service-connected 
neuropsychiatric disorder.  

In compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), the Board finds that the RO should obtain 
clarification from the VA examiner who prepared the August 
2002 medical opinion, or from another VA examiner, as to 
whether the veteran's service-connected neuropsychiatric 
disorder played any role in the veteran's death.  The 
examiner should address the medical opinion of Marvin R. 
Dunaway, dated December 2001, which states that the veteran's 
hypertension was made worse by his neuropsychiatric disorder.  
The examiner should also specifically opine as to whether it 
contributed substantially or materially to the cause of death 
and/or combined to cause death and/or aided or lent 
assistance to the production of death and/or was causally 
connected to the veteran's death.  

The appellant has been sent a VCAA letter.  Accordingly, VA 
should continue to undertake the appropriate actions to 
ensure that the directives of VCAA have been followed.  
Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

The appellant is hereby informed that if there is evidence 
supporting the issue on appeal, she must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The appellant is informed that if 
there is evidence supporting the issue on 
appeal, she must submit that evidence to 
VA.  The appellant is informed that she 
is under an obligation to submit 
evidence.  If there is evidence that the 
veteran's death is related to service, 
she must submit that evidence to VA.  

2.  VCAA should continue to be followed.

3.  The RO should obtain clarification 
from the VA examiner who prepared the 
August 2002 medical opinion, or from 
another VA examiner, as to whether the 
veteran's service-connected 
neuropsychiatric disorder played any role 
in the veteran's death.  The examiner 
should address the medical opinion of Dr. 
Dunaway, dated December 2001, which 
states that the veteran's hypertension 
was made worse by his neuropsychiatric 
disorder.  The examiner should also 
specifically opine as to whether it 
contributed substantially or materially 
to the cause of death and/or combined to 
cause death and/or aided or lent 
assistance to the production of death 
and/or was causally connected to the 
veteran's death.  

If upon completion of the requested actions, the issue on 
appeal remains denied, the case should be returned after 
compliance with requisite appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

